Exhibit 10.03

 

April 30, 2004

 

Dale Brown

 

Dear Dale:

 

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Corporate Controller reporting to Bob Gargus starting May 5,
2004.   The terms of our offer and the benefits currently provided by the
Company are as follows:

 

1.               Your starting base salary will be $185,000.00 per year and will
be subject to annual review. In addition, you will be eligible to participate in
the Silicon Image company-wide bonus program with an incentive target of 20% of
base salary (pro-rated for completed service), as well as regular health
insurance and other employee benefit plans established by the Company for its
employees from time to time.

 

2.               As an employee of the Company you will have access to certain
Company confidential information and you may, during the course of your
employment, develop certain information or inventions which will be the property
of the Company.  During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company.  You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company.  To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment.  We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.  You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you under the Plan (as defined below) and the Company’s
Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.

 

3.               Management will recommend that the Board of Directors approve a
grant to you of stock options for 80,000 shares of the Company’s Common Stock. 
The vesting schedule for all options will be at a rate of 25% after the first 12
months of employment, and thereafter, at 2.083% after each full succeeding month
you are employed by the Company. However, the grant of such options by the
Company is subject to the Board’s approval and this promise to recommend such
approval is not a promise of compensation, and is not intended to create any
obligation on the part of the Company.  Further details on the Company’s Option
Plan and any specific grant to you will be provided upon approval of such grant
by the Board.

 

4.               This offer of employment is made to you in confidence, and we
ask that you not disclose its terms to anyone outside your immediate family.  If
you do disclose any of its terms to such a family member, please caution him or
her that such information is confidential and must not be disclosed to anyone.

 

5.               While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason or no reason, at any time and without notice.  Any statements
or representations to the contrary (and, indeed, any statements contradicting
any provision in this letter) should be regarded by you as ineffective. 
Further, your participation in any stock option

 

--------------------------------------------------------------------------------


 

or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.

 

6.               Please note that because of employer regulations adopted in the
Immigration Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation demonstrating
that you have authorization to work in the United States.  If you have questions
about this requirement, which applies to U.S. citizens and non-U.S. citizens
alike, you may contact our Human Resource department.

 

7.               Please also note that due to United States export control laws,
the Company may need to make inquiries into your citizenship if you will have
probable or actual contact with certain technology and/or source code.  Should
the Company determine that you will have probable or actual contact with certain
technology and/or source code, and should you be a citizen of an embargoed
country under United States export control laws, this may have a material effect
on the terms and conditions of your employment with the Company.

 

8.               You and the Company agree to submit to mandatory and exclusive
binding arbitration any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties.  Such arbitration shall be conducted through the
American Arbitration Association in the State of California, Santa Clara County,
before a single arbitrator, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at that time.  The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability.  You will bear only those costs of arbitration you would
otherwise bear had you brought a covered claim in court.  When the arbitrator
has issued a decision, judgment on that decision may be entered in any court
having jurisdiction thereof.  We each understand and agree that we are waiving a
trial by jury.

 

--------------------------------------------------------------------------------


 

9.               This offer will remain valid until Wednesday May 5, 2004.  If
you decide to accept our offer please sign the enclosed copy of this letter in
the space indicated and return it to the Human Resource department.  Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer and the attached documents.  Should you have
anything else that you wish to discuss, please do not hesitate to call.

 

We look forward to the opportunity to welcome you to Silicon Image, Inc.

 

Sincerely,

 

 

/s/ Robert Gargus

 

 

Bob Gargus

Chief Financial Officer

 

 

My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer.

 

 

/s/ Dale Brown

 

5/3/04

 

5/5/04

 

Dale Brown

 

Date

 

Start Date

 

 

--------------------------------------------------------------------------------